 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:18-CR-164-MCE
                         Plaintiff,
12                                                  STIPULATION REGARDING
                     v.                             EXCLUDABLE TIME PERIODS UNDER
13                                                  SPEEDY TRIAL ACT; ORDER
     LNU (aka FRANCISCO LOYA-SOLARZANO, aka
14   “Uncle,” aka “Pancho”)                         DATE: May 13, 2021
     ELIAS HERNANDEZ VALENCIA (aka “Pistola”)       TIME: 10:00 a.m.
15   FILIBERTO MADRIGAL (aka “Fily”)                COURT: Hon. Morrison C. England, Jr.
     LUIS ARMANDO RIOS GARCIA (aka “Pee Wee”)
16   GEORGINA CARRILLO AYALA
17   HECTOR GOMEZ-GARCIA
     JOSE FRANCISCO BUENAVIDA (aka “Canas”)
18   ENRIQUE BUENAVIDA
     JOSE ANTONIO PANTOJA ESTRADA
19   KELLY DUANE HUGHES
     JERRY CURTIS FOSTER
20   BART RICHARD HUGHES
21   JOSE MANUEL RODRIGUEZ (aka “Manny”)
     ROBERTO MERCADO-RANGEL,
22
                                Defendants.
23                                                  CASE NO. 1:19-CR-100-MCE
     UNITED STATES OF AMERICA,
24                                                  STIPULATION REGARDING
                                Plaintiff,          EXCLUDABLE TIME PERIODS UNDER
25                                                  SPEEDY TRIAL ACT; ORDER
                          v.
26                                                  DATE: May 13, 2021
     LUIS ARMANDO RIOS GARCIA                       TIME: 10:00 a.m.
27                                                  COURT: Hon. Morrison C. England, Jr.
                                Defendant.
28

      STIPULATION REGARDING EXCLUDABLE TIME     1
      PERIODS UNDER SPEEDY TRIAL ACT
 1           These related cases were set for status conferences on May 13, 2021, then moved on the Court’s

 2 own motions to May 27, 2021. The undersigned parties now jointly request to move the status

 3 conferences for both matters to July 15, 2021, and to exclude time under the Speedy Trial Act, pursuant

 4 to the Court’s General Orders, issued in the interest of public health and safety in response to the

 5 COVID-19 pandemic, and pursuant to Local Code T4 as well, for the reasons set forth below.

 6           On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

 7 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

 8 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

 9 address public health concerns related to COVID-19.

10           Although the General Orders address the district-wide health concern, the Supreme Court has

11 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

12 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

13 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

14 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

15 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

16 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

17 or in writing”).

18           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

19 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

20 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

21 the ends of justice served by taking such action outweigh the best interest of the public and the

22 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

23 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

24 ends of justice served by the granting of such continuance outweigh the best interests of the public and

25 the defendant in a speedy trial.” Id.

26           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

27 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

28 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
 1 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

 2 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

 3 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

 4 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

 5 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

 6 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

 7          In light of the societal context created by the foregoing, this Court should consider the following

 8 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 9 justice exception, § 3161(h)(7) (Local Code T4). 1 The parties note that, by signing the proposed order

10 below, the Court will have designated a new date for the status conferences. United States v. Lewis, 611

11 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).

12                                            STIPULATION

13          1.     By this stipulation, the following defendants now move to continue the status conferences

14 in the related matters to July 15, 2021, and to exclude time between May 13, 2021, and July 15, 2021,

15 under Local Code T4, as well as under the Court’s General Orders:

16                 a)      ELIAS HERNANDEZ VALENCIA (aka “Pistola”)

17                 b)      FILIBERTO MADRIGAL (aka “Fily”)

18                 c)      LUIS ARMANDO RIOS GARCIA (aka “Pee Wee”)

19                 d)      GEORGINA CARRILLO AYALA

20                 e)      JOSE ANTONIO PANTOJA ESTRADA

21                 f)      JOSE MANUEL RODRIGUEZ (aka “Manny”)

22          2.     These parties agree and stipulate, and request that the Court find the following:

23                 a)      The government has represented that the discovery associated with this case

24          includes seven compact discs, containing over 400 pages of investigative reports, surveillance

25          photographs, surveillance video, and T-III wiretap transcripts. All of this discovery has been

26          either produced directly to counsel and/or made available for inspection and copying.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      Counsel for defendants desire additional time to continue to review discovery,

 2          conduct investigation, communicate with the government and their respective clients, discuss

 3          possible resolutions, and prepare for trial. The continuance is necessary to ensure continuity of

 4          counsel and for defense preparation.

 5                 c)      Counsel for defendants believe that failure to grant the above-requested

 6          continuance would deny them the reasonable time necessary for effective preparation, taking into

 7          account the exercise of due diligence.

 8                 d)      The government does not object to the continuance.

 9                 e)      Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                 f)      As to both cases, for the purpose of computing time for these defendants under

13          the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time

14          period of May 13, 2021 to July 15, 2021, inclusive, is deemed excludable pursuant to the Court’s

15          General Orders, in the interest of public health and safety, and 18 U.S.C. § 3161(h)(7)(A), B(iv)

16          [Local Code T4] because it results from a continuance granted by the Court at defendants’

17          request on the basis of the Court’s finding that the ends of justice served by taking such action

18          outweigh the best interest of the public and the defendant in a speedy trial.

19          3.     In regard to the defendant JOSE FRANCISCO BUENAVIDA (aka “Canas”), the

20 government and counsel for this defendant agree and stipulate, and ask that the Court find, that the

21 defendant’s whereabouts are currently unknown, despite the exercise of due diligence. The parties

22 therefore ask that the Court find that for the purposes of computing time for this defendant under the

23 Speedy Trial Act, within which trial must commence, the time period of May 13, 2021 to July 15, 2021,

24 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(3)(A) & (B) [Local Code M].

25          4.     Defendants KELLY DUANE HUGHES, JERRY CURTIS FOSTER, and BART

26 RICHARD HUGHES have entered guilty pleas in this matter and been sentenced. ROBERTO

27 MERCADO-RANGEL has entered a guilty plea in this matter and is awaiting sentencing.

28          5.     The defendants not mentioned in this stipulation have not yet appeared in this matter.

      STIPULATION REGARDING EXCLUDABLE TIME              4
      PERIODS UNDER SPEEDY TRIAL ACT
 1          6.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: May 12, 2021                                     PHILLIP A. TALBERT
                                                             Acting United States Attorney
 6
                                                             /s/ JAMES R. CONOLLY
 7                                                           JAMES R. CONOLLY
                                                             Assistant United States Attorney
 8
     Dated: May 13, 2021                                     /s/ HAYES GABLE III
 9                                                           HAYES GABLE III
                                                             Counsel for Defendant
10                                                           ELIAS HERNANDEZ VALENCIA
     Dated: May 12, 2021                                     /s/ TONI WHITE
11                                                           TONI WHITE
                                                             Counsel for Defendant
12                                                           FILIBERTO MADRIGAL
13   Dated: May 12, 2021                                     /s/ PETER KMETO
                                                             PETER KMETO
14                                                           Counsel for Defendant
                                                             LUIS ARMANDO RIOS GARCIA
15   Dated: May 12, 2021                                     /s/ TASHA PARIS CHALFANT
                                                             TASHA PARIS CHALFANT
16                                                           Counsel for Defendant
                                                             GEORGINA CARRILLO AYALA
17
     Dated: May 13, 2021                                     /s/ OLAF HEDBERG
18                                                           OLAF HEDBERG
                                                             Counsel for Defendant
19                                                           JOSE FRANCISCO BUENAVIDA
     Dated: May 13, 2021                                     /s/ DINA SANTOS
20                                                           DINA SANTOS
                                                             Counsel for Defendant
21                                                           JOSE PANTOJA ESTRADA
22   Dated: May 12, 2021                                     /s/ DAVID D. FISCHER
                                                             DAVID D. FISCHER
23                                                           Counsel for Defendant
                                                             JOSE RODRIGUEZ
24
                                                     ORDER
25
            IT IS SO ORDERED.
26
     DATED: May 19, 2021
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
      PERIODS UNDER SPEEDY TRIAL ACT
